Citation Nr: 9934571	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  96-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disability.

4.  Entitlement to service connection for memory loss, 
headaches, and vision distortion.

5.  Determination of initial rating for residuals of a 
laceration to the back of the head.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel 


INTRODUCTION

The veteran had active military service from June 1974 to 
September 1976.

This matter arises from various rating decisions rendered 
since May 1995 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which 
denied all benefits now sought on appeal.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  In July 1997, the Board remanded the case to 
the RO for additional development and adjudication.  That has 
since been accomplished, and the case is again before the 
Board for final appellate consideration.  

In his VA Form 9, Appeal to Board of Veterans' Appeals, the 
veteran seemed to allude to a claim of service connection for 
a psychiatric disorder.  This was confirmed in a January 1999 
statement from his representative.  However, that issue has 
not been developed or certified for appeal.  See 38 U.S.C.A. 
§ 7105.  Moreover, it is not "inextricably intertwined" with 
the issues now on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  As such, it is referred to the RO for 
all action deemed necessary.


FINDINGS OF FACT

1.  A left knee disability in the form of a torn anterior 
cruciate ligament and subsequent laceration of the medial 
meniscus had its onset during the veteran's military service.

2.  No competent evidence of the presence of either a right 
knee disability or headaches, memory loss, and vision 
distortion as the result of a head injury has been presented.

3.  Scarring as the result of lacerations to the scalp of the 
back of the veteran's head is asymptomatic.

4.  The veteran has presented a plausible claim as his back 
disability has been attributed in part to his left knee 
disability. 


CONCLUSIONS OF LAW

1. A left knee disability was incurred during active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claims of entitlement to service connection for a 
right knee disability, memory loss, headaches, and vision 
distortion are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a back 
disability secondary to a service-connected disability is 
well grounded.  38 U.S.C.A. § 5107(a).

4.  A residual scar following a laceration to the back of the 
veteran's head is 

noncompensably disabling under applicable schedular criteria.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.11a, DCs 7800, 7803, 7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Right Knee Disability,
and Residuals of a Head Injury in the Form of
Memory Loss, Headaches, and Vision Distortion

The veteran offers a number of contentions in support of his 
claims for service connection for a right knee injury, and 
residuals of a head injury, to include memory loss, 
headaches, and vision distortion.  He claims that all of the 
foregoing are directly related to various incidents that 
occurred during military service.  See 38 U.S.C.A. § 1110.  

However, as a threshold matter, one claiming entitlement to 
VA benefits has the burden of submitting evidence sufficient 
to justify a belief that a given claim is well grounded.  Id.  
"[T]he [VA] benefits system requires more than just an 
allegation"; a claimant must submit supporting evidence 
sufficient to justify a belief by a fair and impartial 
individual that a given claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610-611 (1992).  To establish 
that a given claim for service connection is well grounded, 
the evidence must demonstrate, inter alia, the existence of a 
current disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Medical evidence is required to prove 
the existence of a current disability.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

Despite the veteran's subjective complaints and his 
contentions to the contrary, he has provided no medical 
evidence of the presence of a right knee disability, or of 
residuals of a head injury in the form of memory loss, 
headaches, and vision 

distortion.  Although service medical records indicate that 
the veteran injured his right knee when hit by a tow tractor 
in January 1975, symptomatology that followed was acute and 
transitory in nature.  In April 1996, the veteran's right 
knee was examined during a VA general medical examination.  
Range of motion of the right knee was within normal limits; 
flexion was to 135 degrees, and extension was to 0 degrees.  
X-rays of the right knee joint were within normal limits.  
Moreover, the examiner observed that overall strength of the 
right lower extremity was normal, and that no muscle atrophy 
was apparent.  In effect, the only indication of the presence 
of a right knee disability is that contained in the various 
statements offered by the veteran and his representative in 
support of his claim.  However, the veteran is a layman and 
is not qualified to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Absent medical evidence 
indicating the presence of a right knee disability, the 
veteran has not met the burden of submitting a well-grounded 
claim for service connection.  See Caluza, 7 Vet. App. at 
506.

In a similar vein, although the veteran sustained a head 
injury in September 1996, the only apparent residual thereof 
is a scar in the back of the head.  Service medical records 
contain no complaints of memory loss, headaches, or vision 
distortion in conjunction with that injury.  Nor has the 
veteran submitted any post-service medical records of any of 
the aforementioned disorders.  As with his claim for service 
connection for a right knee disability, the absence of 
medical evidence indicating the presence of memory loss, 
headaches, and vision distortion is fatal to this aspect of 
the veteran's appeal.  Absent such evidence, he has not met 
the burden of submitting a well-grounded claim.  Accordingly, 
the Board finds no reasonable basis on which to predicate a 
grant of service connection for any of these disabilities.

The Board recognizes that the veteran's appeal regarding 
service connection for a right knee disability is being 
disposed of in a manner that differs from that employed by 
the RO.  Whereas the RO denied the veteran's claim for 
service connection for memory loss, headaches, and vision 
distortion as being not well grounded, it appears that it 
denied the veteran's claim for service connection for a 

right knee disability on the merits.  This is in contrast to 
the Board's conclusion that the latter claim is not well 
grounded.  However, the United States Court of Appeals for 
Veterans Claims has held that "[w]hen the RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded claim analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Moreover, the Board is 
unaware of any circumstances in this matter that would put VA 
on notice that relevant evidence may exist, or could be 
obtained that, if true, would have made the veteran's claim 
regarding a right knee disability "plausible."  See generally 
McKnight v. Gober, 131 F. 3d 1483, 1484-85 (1997) adopting 
the interpretation of 38 U.S.C.A. § 5103(a) and Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  

II.  Service Connection for a Left Knee Disability

The veteran contends that he injured his left knee during 
military service, that the left knee injury included a torn 
anterior cruciate ligament, and that the true extent of this 
injury was not discovered until following his discharge from 
military service.  The provisions of 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303 are incorporated herein by reference.

Service medical records indicate that the veteran first 
injured his left knee while jumping from his bunk.  Muscle 
strain was diagnosed.  The veteran again injured his left 
knee in January 1976.  This apparently occurred while he was 
playing football.  The left knee was X-rayed, and found to be 
within normal limits.  However, the left knee joint swelled, 
and approximately 40 cubic centimeters of blood-tinged fluid 
was aspirated from the left knee joint.  Traumatic 
hemarthrosis of the left knee was diagnosed at that time.  

In January 1979, the veteran underwent an arthrotomy, medial 
meniscectomy and a 

Slocum procedure to repair a medial meniscus laceration and 
anterior cruciate ligament tear in the left knee.  The 
records dated in January 1979 noted that the veteran had 
injured his left knee in 1976 and then twisted it 
approximately two months earlier and had an episode of 
locking.  During the knee surgery complete absence of the 
anterior cruciate ligament was noted.  In November 1997, 
G. M. Cottington, M.D., opined that he had first seen the 
veteran in the Emergency Room of Butler Memorial Hospital on 
October 11, 1978.  At that time, the veteran related a 
history of left knee injury during military service.  
Following an arthrogram of the veteran's left knee, it was 
discovered that there was a complete absence of the anterior 
cruciate ligament.  Dr. Cottington further opined that the 
absence of that ligament would be related to trauma that took 
place at least one year in the past.  He further indicated 
that, in his opinion, it is as likely as not that the medial 
meniscus tear and the damage to the anterior cruciate 
ligament occurred as a result of trauma sustained by the 
veteran during military service.  Dr. Cottington's opinion is 
not contradicted by other medical evidence of record.  
Moreover, it is consistent with the facts in this case.  
Pursuant to the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that a grant of service connection for the 
veteran's left knee disability is warranted because the 
evidence is, at the least, in relative equipoise regarding 
continuity of symptomatology following the injuries to the 
veteran's left knee joint during military service.  See 38 
C.F.R. § 3.303(b); see also Savage v. Gober, 488, 495 (1997). 

III.  Initial Rating for a Residual Scar, 
Laceration of the Back of the Head

The veteran contends that scarring on the back of his head as 
a result of a laceration that he received during military 
service is more severe than currently evaluated.  He cites 
pain while combing his hair, as well as the disfiguring 
nature of the residual scar as warranting a compensable 
evaluation.  In this regard, disability evaluations are based 
upon a comparison of current symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  To warrant a 
compensable evaluation, a head scar must be disfiguring to a 
moderate degree (DC 7800), must be either poorly nourished 
with repeated ulceration (DC 7803), or must be tender and 
painful on objective demonstration (DC 7804) (emphasis 
added), or it must limit the function of the body part 
affected (DC 7805).  Parenthetically, the Board notes that 
the noncompensable evaluation assigned for the residual scar 
now at issue is the initial evaluation 
assigned by the RO; thus, the issue is whether the initial 
rating assigned to this disability accurately reflects the 
degree of disability present for all periods subsequent to 
the effective date of the grant of service connection for 
this disability, i.e., December 22, 1994.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The veteran was treated for a head injury in September 1976.  
The records further indicate that the veteran sustained a 
laceration of the back of the head as a result.  No further 
treatment for this disability is of record; however, it was 
examined as part of a VA general medical examination 
conducted in March 1995.  A 3-centimeter long scar in the 
posterior region of the scalp was observed by the examiner.  
It was noted to be white in color and nontender.  No 
subsequent medical information regarding this scar is 
available.  

The foregoing indicates that the scar in the posterior region 
of the veteran's head is properly evaluated as 
noncompensable.  There is no indication that it is more than 
slightly disfiguring.  Moreover, it has not been shown to be 
either poorly nourished with repeated ulceration or that it 
otherwise limits the function of the body part affected.  
Finally, despite the veteran's contentions regarding 
tenderness when he combs his hair, this was not objectively 
demonstrated during his VA general medical examination.  
Absent any findings consistent with the provisions for a 
compensable evaluation as reflected in DCs 7800, 7803, 7804, 
and 7805, a compensable evaluation is not warranted.  See 
38 C.F.R. §§ 4.31 (1999), 4.118.  A noncompensable evaluation 
in this case is consistent with both the history and current 
status of the scar in question.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), and Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Accordingly, the Board finds no 
reasonable basis upon which to predicate a grant of this 
aspect of the veteran's appeal.  


IV.  Back Disability Secondary to a Service-Connected 
Disability

The veteran claims that he has developed a back disability 
secondary to what is now his service-connected left knee 
disability.  In this regard, service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  See 38 
C.F.R. § 3310(a) (1999).  In support of his claim, the 
veteran submitted a statement from D. R. Corbett, of the 
Bonny Brook Chiropractic Center dated October 29, 1997.  This 
statement avers that the "recent exacerbation of [the 
veteran's] low back pain has, in part, been due to the 
posture affects [sic] of an absence of the [left] cruciate 
ligament."  The Board finds this to be competent medical 
evidence of a relationship between the disability claimed and 
a service-connected disability.  As such, the veteran's claim 
for service connection for a back disability is plausible and 
therefore well grounded pursuant to the provisions of 
38 U.S.C.A. § 5107(a), and VA has a duty to assist him in the 
development of his claim.  This duty will be addressed in 
greater detail in the remand section of this decision.  


ORDER

Because they are not well grounded, the claims of service 
connection for a right knee disability, and residuals of a 
head injury to include memory loss, headaches, and vision 
distortion are denied.  

An initial compensable evaluation for a residual scar on the 
back of the veteran's head is denied.  

Service connection for a left knee disability is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

The veteran's claim of entitlement to service connection for 
a back disability is well grounded.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following REMAND portion of this decision.  

REMAND

The veteran submitted two medical statements in support of 
his claim for service connection for a back disability.  The 
first, from Dr. Cottington, indicates that the veteran's back 
disability is secondary to his knee disabilities, and that 
one compensates for the other.  This opinion was echoed by 
Dr. Dennis R. Corbett in his February 1998 statement.  
However, in June 1977, in the year subsequent to service, the 
veteran reported a history of recurrent back pain associated 
with injury as the result of exertional trauma.  He stated 
that he was unable to move his back in certain positions.  
Then, in October 1989, the veteran complained of lower back 
pain following lifting and twisting while a work.  Dr. 
Corbett reported in a February 1998 statement that the 
veteran sustained an intervertebral disc disorder with out 
myelopathy at the L-S area and that this was due to a 
workman's compensation injury in November 1989.  To further 
complicate matters, the veteran has been diagnosed as 
suffering from spina bifida occulta of the S1 spinal segment.

The foregoing demonstrates the ambiguity contained in the 
record regarding the etiology of the veteran's current back 
complaints.  The problem is compounded further since it is 
possible for the veteran to be granted service connection for 
not only a disability that arises secondary to a service-
connected disability, but also for a disability that is 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be available to the 
examiner.  All indicated tests and 
studies should be accomplished.  The 
examiner should determine whether it is 
at least as likely as not that any back 
disability observed is in any way and to 
any extent attributable to the veteran's 
service-connected left knee disability

If so, the examiner should indicate the 
nature and degree of disability 
attributable thereto.  A complete 
rationale should be given for each 
opinion and conclusion expressed.

2.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned to the examiner for corrective 
action.  

3.  The RO should again review the 
veteran's claim of entitlement to service 
connection for a back disability.  If the 
benefit sought on appeal is not granted, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case.  They should also 
be given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the veteran due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim.  The appellant has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

